NO. 07-03-0192-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



OCTOBER 21, 2003

______________________________



RONNIE ROSS CRABTREE,



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 251
st
 DISTRICT COURT OF RANDALL COUNTY;



NO. ; 13,338-C; HON. PATRICK A. PIRTLE, PRESIDING

_______________________________



ON ABATEMENT AND REMAND

_______________________________



Before QUINN, REAVIS, and CAMPBELL, JJ.

Ronnie Ross Crabtree appealed from a judgment convicting him of indecency with a child.  The clerk’s record was filed on July 15, 2003.  The reporter’s record was due on or about August 3, 2003.  Rather than file it, the court reporter requested, on September 9, 2003, an extension of the deadline to October 9, 2003.  Through that written request, we were told that the record had “been typed, but not edited . . . .”  We granted the request and extended the deadline to October 10, 2003.  The latter date passed, and the court reporter neither filed her portion of the appellate record, explained why the record was not filed, nor sought a further extension.  

Accordingly, we abate this appeal and remand the cause to the 251st District Court of Randall County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following:

1.  	why the reporter’s record has not been filed; 


when the reporter’s record can reasonably be filed in a manner that does not have the practical effect of depriving the appellant of his right to appeal or delaying the resolution of this appeal. 




The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing.  Additionally, the district court shall then file the supplemental record and reporter’s record transcribing the hearing with the clerk of this court on or before November 19, 2003.  Should further time be needed by the trial court to perform these tasks, then same must be requested before November 19, 2003.

It is so ordered.

Per Curiam

Do not publish.